Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the applicant’s amendments/arguments filed on November 18, 2020. Claims 1-3, 5, 7, 9-11, 13-16, and 19-22 have been allowed for the reasons set forth below.

Response to Amendment
3.	Applicant’s response after the Non-Final rejection of the last Office Action is persuasive, and the Non-Final rejection is withdrawn. 

Allowable Subject Matter
4.	Claims 1-3, 5, 7, 9-11, 13-16, and 19-22 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:

5.	The closest prior art of record is McKown et al., U.S. Patent No. US 9,020,690, in view of Regmi et al., U.S. Patent No 10,241,511, hereinafter referred to as McKown and Regmi, respectively.

6.	Regarding independent claims 1, McKown discloses a system for predicting injuries comprising: a plurality of sensors configured to generate sensor data, wherein the sensor data 

7.	Regmi teaches receiving medical data of an occupant of a vehicle and transmitting a report comprising the medical data.

8.	Regarding independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

receiving stored information from a database, wherein the database includes medical history  of an occupant of a vehicle and historical sensor data; receiving the sensor data; identifying changes in the sensor data based on a comparison to expected sensor data and to historical sensor data; applying predictive linear regression analytics to the sensor data based on the identifying step to create analyzed sensor data; based on the applying step, predicting a likely injury to the occupant of the vehicle involved with an event associated with the vehicle; transmitting a report comprising the medical history  and the likely injury to the occupant of the vehicle based on the predicting step.

9.	Claims 2-3, 5-7, 9-10, and 22 depend from claim 1 and are therefore allowable.

11, McKown discloses a method comprising: receiving data of an occupant of a vehicle; receiving sensor data from a plurality of sensors, wherein at least one of the plurality of sensors is a vehicle-mounted sensor associated with the vehicle and at least another one of the plurality of sensors is an occupant-mounted sensor associated with the occupant of the vehicle; analyzing the changed sensor data using predictive linear regression analytics.

11.	Regmi teaches receiving medical data of an occupant of a vehicle and transmitting a report comprising the medical data.

12.	Regarding independent claim 11, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

receiving historical medical data of an occupant of a vehicle…wherein the occupant-mounted sensors are configured to monitor movements of the occupant of the vehicle; identifying changes in the sensor data based on a comparison to expected sensor data; analyzing the changed sensor data using predictive linear regression analytics; applying trauma kinematics to the analyzed sensor data; predicting an injury to the occupant of the vehicle based on the applying step; and transmitting a report comprising the predicted injury and the medical history.

13.	Claims 13-16 and 19-21, depend from claim 11 and are therefore allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUIS A MARTINEZ BORRERO/Examiner, Art Unit 3665